Citation Nr: 1438794	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-16 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 17, 2009, and in excess of 30 percent from March 17, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Barstow, Counsel




INTRODUCTION

The Veteran had active military service from November 1989 to May 1990 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA Regional Office (RO) in Newark, New Jersey.  During this appeal, the RO increased the rating for the Veteran's PTSD to 30 percent.  As this increase does not constitute a full grant of the benefit sought, the Board concludes that the initial rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the rating decision on appeal, the RO also denied service connection for bipolar disorder.  A timely notice of disagreement was filed and an April 2009 statement of the case (SOC) addressing both the initial rating for PTSD and service connection for bipolar disorder was issued.  In the Veteran's May 2009 substantive appeal, he specifically indicated that he was only appealing the initial rating issue; his representative at that time reiterated that the Veteran was only appealing that issue in their cover sheet for the substantive appeal.  The Veteran did state in the substantive appeal that he would not be bipolar if he did not have PTSD; nevertheless, he specifically checked off the box indicating that he read the SOC and was only appealing the initial rating issue.  Supplemental statements of the case (SSOCs) issued in October 2009 and June 2010 both only addressed the initial rating claim and did not discuss service connection for bipolar disorder.  The Veteran did not respond to either of these indicating a belief that service connection for bipolar disorder was on appeal.  Consequently, the Board concludes that the issue of service connection for bipolar disorder is not currently on appeal.  

In their August 2014 informal hearing presentation, the Veteran's current representative argued that the issue of service connection for bipolar disorder is on appeal.  For the reasons set forth above, the Board finds that such issue is not currently before it.  Based on the August 2014 correspondence, the Board concludes that the issue of a petition to reopen the previously denied claim of service connection for bipolar disorder being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The Veteran was scheduled for a hearing before a Veterans Law Judge, but cancelled his hearing through written correspondence dated in January 2010.  The Board will proceed to review the case based on the evidence of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was afforded a VA examination in February 2012; a new rating decision as opposed to an SSOC was issued by the RO in August 2012.  As the issue of higher initial ratings for PTSD was already on appeal, an SSOC should have been issued readjudicating the claim.  As such, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the East Orange VA Medical Center, and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



